United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-3192
                                  ___________

Glen Broemer,                           *
                                        *
            Appellant,                  *
                                        *
      v.                                *   Appeal from the United States
                                        *   District Court for the District
Central Intelligence Agency;            *   of Minnesota.
Does 1-20; Laura Wallick; Dawn          *
Broemer,                                *          [UNPUBLISHED]
                                        *
            Defendants.                 *

                                  ___________

                          Submitted: January 30, 2001

                              Filed: February 2, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

     Glen Broemer appeals from the district court’s1 pre-service dismissal of his
complaint under 28 U.S.C. § 1915(e)(2)(B). Having carefully reviewed the record and



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
Mr. Broemer’s appellate brief, we conclude that the dismissal was proper.
Accordingly, we affirm. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-